DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/23/2021, with respect to the rejection of claims 1-5, 7, 9-18, 20, and 22-27 under 35 U.S.C. 102(a)(1) as being anticipated by Ulupinar et al. (U.S. Pat. App. Pub. 2016/0006805) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Ma et al. (U.S. Pat. 10,732,852) as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-18, 20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ulupinar et al. (U.S. Pat. App. Pub. 2016/0006805), hereinafter Ulupinar, and further in view of Ma et al. (U.S. Pat. 10,732,852), hereinafter Ma.

Regarding claim 1, Ulupinar disclosed a network node configured to adjust chunk size (transport accelerator TA, i.e., network node, ¶[0049]), the network node comprising:

determine at least one measured performance characteristic associated with a network (collecting statistics regarding download time/rate for chunk requests to determine whether a chunk request is too slow, i.e., determining measured performance characteristics, ¶[0068]);
dynamically adjust a chunk size for caching each of a plurality of segments of at least a portion of content, the dynamic adjustment of the chunk size being based on the at least one measured performance characteristic associated with the network (content comprising fragments, i.e., segments, ¶[0048]; buffering, i.e., caching, fragments, ¶[0051]; TA comprising connection manager CM and request manager RM, ¶[0050]; CM dynamically determining a target chunk size based on, e.g., current network conditions or download speeds, i.e., at least one measured performance characteristic, ¶[0078]; chunk size selected proportional to an estimated congestion window as experienced by a content server, i.e., determined measured performance characteristic, ¶[0074]); and
cause transmission of a content request, according to the dynamic adjustment of the chunk size, for at least one segment of the plurality of segments of at least the portion of the content (RM using target chunk size to form requests, ¶[0071]; making, i.e., transmitting, requests to the server, ¶[0072]).
Ulupinar did not disclose:
the at least one measured performance characteristic indicating at least one of a type of a file system operation and a number of file system operations.
Ma disclosed:
the at least one measured performance characteristic indicating at least one of a type of a file system operation and a number of file system operations (determining, i.e., measuring, how many requests were of each particular file system operation, i.e., a type of file system operation, and how many requests for a particular file system operation/counts/quantities, i.e., a number, were received, col. 13, lines 26-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the measured performance characteristic of Ulupinar wherein the at least one 

Regarding claim 2, Ulupinar and Ma disclosed the network node wherein the memory includes further instructions which, when executed by the processor, configure the processor to:
determine at least one client request characteristic for the content, the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content being based on the at least one client request characteristic (adjusting chunk size according to the size, i.e., request characteristic, of the fragment requested by a UA, i.e., client request, Ulupinar, ¶[0070]).

Regarding claim 3, Ulupinar and Ma disclosed the network node wherein the at least one client request characteristic for the content includes at least one of:
a duration of a segment; and
segment size (size of requested fragment, Ulupinar, ¶[0070]).

Regarding claim 4, Ulupinar and Ma disclosed the network node wherein the memory includes further instructions which, when executed by the processor, configure the processor to:
analyze at least one of at least one measured performance characteristic (using, i.e., analyzing, monitored/collected, i.e., measured, download statistics, i.e., performance characteristics, Ulupinar, ¶[0068], [0078]) and at least one client request characteristic (basing chunk size on fragment size, Ulupinar, ¶[0070], [0076]);
determine a predicted chunk size based on the analysis (determining a target chunk size, i.e., predicted chunk size, based on, e.g., current network conditions, Ulupinar, ¶[0078]); and
the dynamic adjustment of the chunk size being based on the predicted chunk size (computing, i.e., adjusting, chunk size based on target chunk size, Ulupinar, ¶[0079]).


previous values of the at least one measured performance characteristic (adjusting chunk size based on average download rate, Ulupinar, ¶[0109], calculating the average inherently requiring previous values of download rate); and
at least one size of a previously adjusted chunk size (calculating chunk size based on initial chunk size, i.e., previously adjusted chunk size, Ulupinar, ¶[0080]).

Regarding claim 7, Ulupinar and Ma disclosed the network node wherein the at least one measured performance characteristic associated with the network includes at least one from a group consisting of:
origin server feedback;
network node usage; and
network usage (download rate, Ulupinar, ¶[0068]).

Regarding claim 9, Ulupinar and Ma disclosed the network node wherein the memory includes further instructions which, when executed by the processor, configure the processor to
receive a client request for the content (receive requests from UAs, i.e., clients, Ulupinar, ¶[0060]); and
the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of the content being based on a number of client requests received for the content (computing chunk size based on queued fragment requests, i.e., number of client requests received, Ulupinar, ¶[0062]-[0063]).

Regarding claim 10, Ulupinar and Ma disclosed the network node wherein the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content is performed at a predefined time interval (adjusting chunk size periodically, Ulupinar, ¶[0245]).


determine a lower chunk size limit for the chunk size based on at least one operational characteristic of the network node (determining Cmin, target minimum chunk size, Ulupinar, ¶[0075]);
determine an upper chunk size limit for the chunk size based on at least one operational characteristic of the network node (determining Cmax, target maximum chunk size, Ulupinar, ¶[0075]); and
the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content being bound by the lower chunk size limit and upper chunk size limit (ensuring chunk size is at least Cmin, Ulupinar, ¶[0077]; Cmax an upper bound on chunk size, Ulupinar, ¶[0072]).

Regarding claim 12, Ulupinar and Ma disclosed the network node wherein the content request, according to the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content, is transmitted to one of a group consisting of a file system of the network node and an origin server (making, i.e., transmitting, requests to the server, i.e., origin server, Ulupinar, ¶[0072]).

Regarding claim 13, Ulupinar and Ma disclosed the network node wherein the memory further includes executable instructions which, when executed by the processor, configure the processor to:
dynamically adjust the chunk sizes for a plurality of network nodes (adjusting chunk size for requests, Ulupinar, ¶[0071]; receiving requests from a plurality of UAs, i.e., network nodes, Ulupinar, ¶[0060]); and
cause transmission of data defining the dynamic adjustment of the chunk sizes to use for corresponding content requests to at least one of a group consisting of the plurality of network nodes and at least one origin server having at least one corresponding network node (making, i.e., transmitting, requests to the server, i.e., origin server, Ulupinar, ¶[0072]).


determining at least one measured performance characteristic associated with a network (collecting statistics regarding download time/rate for chunk requests to determine whether a chunk request is too slow, i.e., determining measured performance characteristics, ¶[0068]);
dynamically adjusting a chunk size for caching each of a plurality of segments of at least a portion of content, the dynamic adjustment of the chunk size being based on the at least one measured performance characteristic associated with the network (content comprising fragments, i.e., segments, ¶[0048]; buffering, i.e., caching, fragments, ¶[0051]; TA comprising connection manager CM and request manager RM, ¶[0050]; CM determining a target chunk size based on, e.g., current network conditions or download speeds, i.e., at least one measured performance characteristic, ¶[0078]; chunk size selected proportional to an estimated congestion window as experienced by a content server, i.e., determined measured performance characteristic, ¶[0074]); and
causing transmission of a content request, according to the dynamic adjustment of the chunk size, for at least one segment of the plurality of segments of at least the portion of the content (RM using target chunk size to form requests, ¶[0071]; making, i.e., transmitting, requests to the server, ¶[0072]).
Ulupinar did not disclose:
the at least one measured performance characteristic indicating at least one of a type of a file system operation and a number of file system operations.
Ma disclosed:
the at least one measured performance characteristic indicating at least one of a type of a file system operation and a number of file system operations (determining, i.e., measuring, how many requests were of each particular file system operation, i.e., a type of file system operation, and how many requests for a particular file system operation/counts/quantities, i.e., a number, were received, col. 13, lines 26-47).
	The combination of references is made under the same rationale as claim 1 above.



Regarding claim 16, Ulupinar and Ma disclosed the method wherein the at least one client request characteristic associated with a user request for the content includes at least one of:
a duration of a segment; and 
segment size (size of requested fragment, Ulupinar, ¶[0070]).

Regarding claim 17, Ulupinar and Ma disclosed the method further comprising:
analyzing at least one of at least one measured performance characteristic (using, i.e., analyzing, monitored/collected, i.e., measured, download statistics, i.e., performance characteristics, Ulupinar, ¶[0068], [0078]) and at least one client request characteristic (basing chunk size on fragment size, Ulupinar, ¶[0070], [0076]);
determining a predicted chunk size based on the analysis (determining a target chunk size, i.e., predicted chunk size, based on, e.g., current network conditions, Ulupinar, ¶[0078]); and
the dynamic adjustment of the chunk size being based on the predicted chunk size (computing, i.e., adjusting, chunk size based on target chunk size, Ulupinar, ¶[0079]).

Regarding claim 18, Ulupinar and Ma disclosed the method wherein the analysis includes analyzing:
previous values of the at least one measured performance characteristic (adjusting chunk size based on average download rate, Ulupinar, ¶[0109], calculating the average inherently requiring previous values of download rate); and
at least one size of a previously adjusted chunk size (calculating chunk size based on initial chunk size, i.e., previously adjusted chunk size, Ulupinar, ¶[0080]).

Regarding claim 20, Ulupinar and Ma disclosed the method wherein the at least one measured performance characteristic associated with the network includes at least one from a group consisting of:
origin server feedback;
network node usage; and
network usage (download rate, Ulupinar, ¶[0068]).

Regarding claim 22, Ulupinar and Ma disclosed the method further comprising
receiving a client request for the content (receive requests from UAs, i.e., clients, Ulupinar, ¶[0060]); and
the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of the content being based on a number of client requests received for the content (computing chunk size based on queued fragment requests, i.e., number of client requests received, Ulupinar, ¶[0062]-[0063]).

Regarding claim 23, Ulupinar and Ma disclosed the method wherein the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content is performed at a predefined time interval (adjusting chunk size periodically, Ulupinar, ¶[0245]).

Regarding claim 24, Ulupinar and Ma disclosed the method further comprising:
determining a lower chunk size limit for the chunk size based on at least one operational characteristic of the network node (determining Cmin, target minimum chunk size, Ulupinar, ¶[0075]);
determining an upper chunk size limit for the chunk size based on at least one operational characteristic of the network node (determining Cmax, target maximum chunk size, Ulupinar, ¶[0075]); and
the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content being bound by the lower chunk size limit and upper chunk size limit (ensuring chunk size is at least Cmin, Ulupinar, ¶[0077]; Cmax an upper bound on chunk size, Ulupinar, ¶[0072]).

Regarding claim 25, Ulupinar and Ma disclosed the method wherein the content request, according to the dynamic adjustment of the chunk size for caching each of the plurality of segments of at least the portion of content, is transmitted to one of a group consisting of a file system of the network node and an origin server (making, i.e., transmitting, requests to the server, i.e., origin server, Ulupinar, ¶[0072]).

Regarding claim 26, Ulupinar and Ma disclosed the method further comprising:
dynamically adjusting the chunk sizes for a plurality of network nodes (adjusting chunk size for requests, Ulupinar, ¶[0071]; receiving requests from a plurality of UAs, i.e., network nodes, Ulupinar, ¶[0060]); and
causing transmission of data defining the dynamic adjustment of the chunk sizes to use for corresponding content requests to at least one of a group consisting of the plurality of network nodes and at least one origin server having at least one corresponding network node (making, i.e., transmitting, requests to the server, i.e., origin server, Ulupinar, ¶[0072]).

Regarding claim 27, Ulupinar disclosed a network node configured to adjust chunk size (transport accelerator TA, i.e., network node, ¶[0049]), the network node comprising:
chunk adjustment processing circuitry (processor providing logic circuits, ¶[0047]) configured to:
determine at least one measured performance characteristic associated with a network (collecting statistics regarding download time/rate for chunk requests to determine whether a chunk request is too slow, i.e., determining measured performance characteristics, ¶[0068]);
dynamically adjust a chunk size for caching each of a plurality of segments of at least a portion of content, the dynamic adjustment of the chunk size being based on the at least one measured performance characteristic associated with the network (content comprising fragments, i.e., segments, ¶[0048]; buffering, i.e., caching, fragments, ¶[0051]; TA comprising connection manager CM and request manager RM, ¶[0050]; CM determining a target chunk size based on, e.g., current network conditions or download speeds, i.e., at least one measured performance characteristic, ¶[0078]; chunk size selected 
cause transmission of a content request, according to the dynamic adjustment of the chunk size, for at least one segment of the plurality of segments of at least the portion of the content (RM using target chunk size to form requests, ¶[0071]; making, i.e., transmitting, requests to the server, ¶[0072]).
Ulupinar did not disclose:
the at least one measured performance characteristic indicating at least one of a type of a file system operation and a number of file system operations.
Ma disclosed:
the at least one measured performance characteristic indicating at least one of a type of a file system operation and a number of file system operations (determining, i.e., measuring, how many requests were of each particular file system operation, i.e., a type of file system operation, and how many requests for a particular file system operation/counts/quantities, i.e., a number, were received, col. 13, lines 26-47).
	The combination of references is made under the same rationale as claim 1 above.

Allowable Subject Matter
Claims 6, 8, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441